DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 10 is objected to because of the following informalities: “stoke” should be “stroke”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nireki (US 8,215,634 B2).
Regarding claim 1, Nireki discloses a pusher plate stacking bin apparatus, comprising: a pusher plate 115; a media stacking platform 105 opposing the pusher plate; a rack and pinion apparatus 122A,124A to drive the pusher plate toward the media stacking platform when a media item is in a final position within the pusher plate stacking bin apparatus onto the media stacking platform; and springs 106 attached to the media stacking platform to compress and to maintain tension on the media item when forced onto the media stacking platform by the pusher plate and when the pusher plate retracts away from the media stacking platform after stacking the media item onto the media stacking platform.
Regarding claim 18, Nireki discloses a depository comprising: a pusher plate stacking bin apparatus to stack checks deposited through the depository; wherein the pusher plate stacking bin apparatus comprises: a pusher plate 115; a media stacking platform 105 opposing the pusher plate; a rack and pinion apparatus 122A,124A to drive the pusher plate toward the media stacking platform when each check is in a final position within the pusher plate stacking bin apparatus onto the media stacking platform; and springs 106 attached to the media stacking platform to compress and to maintain tension on each check when forced onto the media stacking platform by the pusher plate and when the pusher plate retracts away from the media stacking platform after stacking the corresponding check onto the media stacking platform.
Regarding claim 19, Nireki discloses the depository of claim 18 further comprising, an escrow module 108 that temporarily holds the checks before being stacked within the pusher plate stacking bin apparatus.
Regarding claim 20, Nireki discloses the depository of claim 19, wherein the depository is an integrated peripheral device of an Automated Teller Machine (ATM), a Self-Service Terminal (SST), a Point-Of-Sale (POS) terminal, or a kiosk that processes valuable media and the checks. See col. 1, lines 13-27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nireki.
Regarding claim 10, Nireki teaches everything claimed, except wherein a stroke of the pusher plate toward the media stacking platform is approximately 18 mm. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have the stroke of the pusher plate towards the media stacking platform be approximately 18 mm, in order to achieve a compact sheet processing apparatus.
Regarding claim 11, Nireki as modified above comprises the pusher plate stacking bin apparatus of claim 10 further comprising a Direct Current (DC) motor (20, see col. 16, lines 27-32) that when activated engages gears 21 of the rack and pinion apparatus forcing the pusher plate 115 toward the media stacking platform 105 when the media item is in the final position and forcing the pusher plate away from the media stacking platform when the media item is stacked on the media stacking platform.
Allowable Subject Matter
Claims 13-17 are allowed.
Claims 2-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or suggest the claimed subject matter. For example, Nireki does not disclose
a fixed media guide situated at a media entry area of the pusher plate stacking bin apparatus, wherein the fixed media guide is oriented between the pusher plate and the media stacking platform and extends past a first end of the media stacking platform, wherein when the media item is in the final position a trailing edge of the media item remains on the fixed media guide with the media item elevated above the media stacking platform before the pusher plate is driven toward the media stacking platform
in combination with the rest of the claimed elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759